Citation Nr: 1010617	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  04-16 315A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis of the left maxillary sinus.

2.  Entitlement to an evaluation in excess of 30 percent for 
dermatophytosis.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel



INTRODUCTION

The Veteran had active service from February 1974 to June 
1976.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In February 2007, the Board affirmed the RO's November 2002 
rating decision.  The Veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2008, based on a Joint Motion For 
Remand (joint motion), the Court remanded the matter to the 
Board for compliance with the instructions in the joint 
motion.    

In August 2008, the Board issued a decision increasing the 
evaluation assigned the Veteran's dermatophytosis to 50 
percent, from November 5, 2002 to November 13, 2003, and 
denying an evaluation in excess of 30 percent for the 
dermatophytosis, prior to November 5, 2002 and from November 
13, 2003.  The Board remanded the claim of entitlement to an 
evaluation in excess of 10 percent for sinusitis of the left 
maxillary sinus to the RO via the Appeals Management Center 
(AMC) in Washington, D.C. 

For the reasons noted below, the Board REMANDS both claims to 
the RO for additional action.  


REMAND

The Board remanded the Veteran's claim of entitlement to an 
increased evaluation for sinusitis to the RO in April 2008 
for multiple purposes, including to afford the Veteran a VA 
examination of his nose and sinuses.  The Board instructed 
the RO to ask the examiner to indicate the frequency of any 
incapacitating episodes of sinusitis, and any non-
incapacitating episodes of sinusitis involving headaches, 
pain and purulent discharge or crusting.  The Board so 
instructed the RO based on the joint motion noted above, in 
which the parties agreed that prior examinations were 
inadequate because the reports thereof did not address 
whether the Veteran's sinusitis involved purulent discharge 
or crusting or incapacitating episodes.  

While the case was in remand status, the RO afforded the 
Veteran a VA examination, as instructed, but the VA examiner 
did not provide all information requested in the Board's 
REMAND.  The examiner noted that the Veteran denied 
incapacitating episodes of sinusitis, but did not note how 
frequently the Veteran experienced non-incapacitating 
episodes of sinusitis.  The examiner also did not note or 
question the Veteran regarding whether any such episodes 
involved purulent discharge or crusting.   

A Board remand imposes upon VA's Secretary a concomitant duty 
to ensure compliance with the terms of the remand.  When the 
RO fails to comply with the Board's orders set forth therein, 
the Board must insure subsequent compliance by returning the 
claims file for completion of previously requested action.  
Stegall v. West, 11 Vet. App. 268 (1998).  Based on the VA 
examiner's failure to provide all requested information, a 
remand is necessary so that the RO can comply with the 
Board's previous remand instructions.    

In addition, in their joint motion, the parties to this 
appeal refer to a VA examiner's 2001 opinion indicating that 
the Veteran had been incapacitated since 1976.  This opinion 
is incomplete because the VA examiner is not specific 
regarding whether the Veteran had been so based on his 
sinusitis, does not provide rationale for his opinion and his 
sinus findings are not so severe as to substantiate such an 
opinion.  Further medical commentary is therefore needed 
regarding the Veteran's respiratory status since 1976.  

In an April 2009 rating decision, the RO effectuated the 
Board's August 2008 decision regarding the evaluation for 
dermatophytosis.  In October 2009, the Veteran and his 
representative submitted written statements that may be 
construed as notices of disagreement with the rating 
decision.  To date, however, the RO has not issued a 
statement of the case in response.  

The Board is required to remand the issue of entitlement to 
an increased rating for dermatophytosis for issuance of a 
statement of the case.  38 C.F.R. §§ 19.9, 20.200, 20.201 
(2009); see also Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 
9 Vet. App. 124 (1996).  

This case is therefore REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for an increased evaluation for 
sinusitis.  Forward the claims file to 
the examiner or physician for review of 
all pertinent documents therein and ask 
him to confirm in his written report that 
he conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) note the number of non-
incapacitating episodes of sinusitis 
the Veteran experiences yearly;   

b) indicate whether the non-
incapacitating episodes of sinusitis 
involve purulent discharge and/or 
crusting; 

c) note the number of incapacitating 
attacks of sinusitis yearly.

d) review the report of VA 
examination conducted in January 
2001, specifically, the VA 
examiner's opinion that the Veteran 
had been incapacitated since 1976, 
and opine whether the medical 
evidence then of record 
substantiates such an opinion, 
particularly pertaining to the 
Veteran's sinusitis, alone;  

e) provide detailed rationale, with 
specific references to the record, 
for the opinions expressed; and 

f) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

2.  Provide the Veteran a statement of 
the case pertaining to the claim of 
entitlement to an increased evaluation 
for dermatophytosis.  If the Veteran then 
perfects his appeal of the RO's April 
2009 rating decision by submitting a 
timely and adequate substantive appeal, 
return the claims file to the Board for 
appellate review.

3.  Thereafter, readjudicate any claim 
properly prepared for appellate review 
based on all of the evidence of record.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
provide the Veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.

Subject to current appellate procedure, return this case to 
the Board for further consideration, if in order.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  The Veteran need not act unless 
he receives further notice.  He does, however, have the right 
to submit additional evidence and argument on the remanded 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).


___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



